DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The limitations “overlooking image generation device” in claims 1-10 and 13-14, “display device” in claims 1 and 13, as well as “information signal receiving unit” in claim 4 continue to invoke 112(f).  The corresponding structure for these limitations is largely set forth in Applicant’s 01/29/2021 Remarks, where “it is noted that an overlooking image generation device 30 and a display device 50 are depicted schematically in FIG. 1 of the application, and are embodied in a subject vehicle 10 and other vehicles 20 (see, e.g., specification at page 10, lines 3-11), where the overlooking image generation device 30 incorporates an around view monitor (AVM) camera and/or other cameras, thus constituting hardware (see, e.g., specification at page 10, line 21 to page 11, line 2). Details of the overlooking image generation device 30 are described, e.g., on page 11, line 3 to page 12, line 19, including the ‘information signal receiving unit’ as recited in claim 4. Details of the display device 50 are described on page 12, line 20 to 

A thorough prior art search was conducted in the instant application.  No prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Du et al. (US 2019/0052842), previously cited, remains the most relevant art.

Regarding claim 1, Du teaches:
An overlooking image generation system for a vehicle, comprising:
an overlooking image generation device (Du: Fig 1: controller 22; [0024]-[0025]) configured to generate a wide-area overlooking image capable of confirming traveling situations of a subject vehicle and a nearby vehicle (Du: Fig 5-6, 8; [0054-[0058]: 360 degree camera, along with other cameras, on vehicle 510 as well as cameras/images from nearby vehicles, capturing images of proximate vehicles and road area to combine in a view image/map; [0005]); and
a display device configured to display the wide-area overlooking image thereon (Du: abstract; [0005]-[0007]: displaying the combined image; display in vehicle; [0026]: display 59; [0054]; [0056]-[0058]),
	wherein the overlooking image generation device is further configured to:
acquire captured image signals of other vehicles including a plurality of captured images by communicating with the other vehicles using vehicle to 
generate the wide-area overlooking image including the subject vehicle and the nearby vehicle by image-synthesizing the acquired captured image signals of the other vehicles (Du: Fig 5-6, 8; [0005]-[0007]; [0054-[0058]: combining the image for display), and
display the generated wide-area overlooking image including the subject vehicle and the nearby vehicle on the display device (Du: abstract; [0005]-[0007]; [0054]; [0056]-[0058]; displaying the combined image).

Du fails to teach:
adjust an overlooking position displaying a distance from a front of the subject vehicle to the nearby vehicle as a speed of the subject vehicle increases.

Regarding claim 13, Du teaches:
An overlooking image generation system for a vehicle, comprising:
an overlooking image generation device (Du: Fig 1: controller 22; [0024]-[0025]) configured to generate a wide-area overlooking image capable of confirming traveling situations of a subject vehicle and a nearby vehicle (Du: Fig 5-6, 8; [0054-[0058]: 360 degree camera, along with other cameras, on vehicle 510 as well as cameras/images from nearby vehicles, capturing images of proximate vehicles and road area to combine in a view image/map; [0005]); and

	wherein the overlooking image generation device is further configured to:
	acquire a road captured image signal by communicating with a traffic monitoring camera installed on a road on which the subject vehicle is being driven using vehicle to everything (V2X) communication (Du: abstract; [0005]-[0007]; [0023]; [0054]-[0058]; [0062]: receive images from nearby vehicles via V2X, from infrastructure via V2I as well as from a parked car on the side of the road),
generate the wide-area overlooking image including the subject vehicle and the nearby vehicle by image-processing the acquired road captured image signal (Du: Fig 5-6, 8; [0005]-[0007]; [0023]; [0054]-[0058]; [0062]: combining the image for display), and
display the generated wide-area overlooking image including the subject vehicle and the nearby vehicle on the display device (Du: abstract; [0005]-[0007]; [0023]; [0054]; [0056]-[0058]; [0062]: displaying the combined image).

Du fails to teach:
adjust an overlooking position displaying a distance from a front of the subject vehicle to the nearby vehicle as a speed of the subject vehicle increases.


A method for generating an overlooking image for a vehicle, comprising as the method for generating the overlooking image of an overlooking image generation device in an overlooking image generation system for a vehicle including the overlooking image generation device and a display device:
acquiring, by a processor, captured images of other vehicles including a plurality of captured images by communicating with the other vehicles using vehicle to everything (V2X) (Du: abstract; [0005]-[0007]; [0054]-[0058] receive images from nearby vehicles via V2X);
generating, by the processor, a wide-area overlooking image displaying to distinguish a subject vehicle from the other vehicles by image-synthesizing the captured image signal of the subject vehicle and the acquired captured image signals of the other vehicles (Du: Fig 5-6, 8; [0005]-[0007]; [0054-[0058]; [0060]: combining the image for display; vehicle 510/830 in different color;); and
displaying, by the processor, the generated wide-area overlooking image on the display device (Du: abstract; [0005]-[0007]; [0054]; [0056]-[0058]; displaying the combined image).

Du fails to teach:
adjusting, by the processor, an overlooking position displaying a distance from a front of the subject vehicle to the nearby vehicle as a speed of the subject vehicle increases.

Regarding claim 16, Du teaches:
A method for generating an overlooking image for a vehicle, comprising as the method for generating the overlooking image of an overlooking image generation device in an overlooking image generation system for a vehicle including the overlooking image generation device and a display device:
acquiring, by a processor, a road captured image signal by communicating with a traffic monitoring camera installed on the road using vehicle to everything (V2X) communication (Du: abstract; [0005]-[0007]; [0023]; [0054]-[0058]; [0062]: receive images from nearby vehicles via V2X, from infrastructure via V2I as well as from a parked car on the side of the road);
generating, by the processor, a wide-area overlooking image displaying to distinguish a subject vehicle from the other vehicles by image-synthesizing the captured image signal of the subject vehicle and the acquired road captured image signal (Du: Fig 5-6, 8; [0005]-[0007]; [0023]; [0054]-[0058]; [0062]: combining the image for display); and
displaying, by the processor, the generated wide-area overlooking image on the display device (Du: abstract; [0005]-[0007]; [0023]; [0054]; [0056]-[0058]; [0062]: displaying the combined image).

Du fails to teach:
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES M PONTIUS/Primary Examiner, Art Unit 2488